FILED
                                                                                 October 26, 2022
                                                                                  EDYTHE NASH GAISER, CLERK
                             STATE OF WEST VIRGINIA                               SUPREME COURT OF APPEALS
                           SUPREME COURT OF APPEALS                                   OF WEST VIRGINIA




In re Z.M. and K.M.

No. 22-0396 (Wood County 21-JA-99 and 21-JA-100)



                               MEMORANDUM DECISION


       Petitioner Mother A.S. 1 appeals the Circuit Court of Wood County’s April 21, 2022, order
terminating her parental rights to Z.M. and K.M. 2 Upon our review, we determine that oral
argument is unnecessary and that a memorandum decision affirming the circuit court’s order is
appropriate. See W. Va. R.A.P. 21.

        In May of 2021, the West Virginia Department of Health and Human Resources (“DHHR”)
filed a petition against petitioner alleging that she abused substances such that her parenting skills
were impaired. Specifically, the DHHR alleged that a search of petitioner’s home revealed
controlled substances and drug paraphernalia within reach of the children. The DHHR further
alleged that petitioner engaged in domestic violence with the father and failed to provide adequate
and safe housing for the children.

       Thereafter, the circuit court adjudicated petitioner as a neglecting parent and petitioner was
accepted into family drug treatment court (“FDTC”). 3 Petitioner tested positive for controlled
substances until October of 2021, and in February of 2022, the FDTC staff found messages on her


       1
        Petitioner appears by counsel Heather L. Starcher. The West Virginia Department of
Health and Human Resources appears by counsel Patrick Morrisey and Katica Ribel. Jeffrey B.
Reed appears as the children’s guardian ad litem.
       2
       We use initials where necessary to protect the identities of those involved in this case. See
W. Va. R.A.P. 40(e).
       3
        Although not apparent from the appendix record, petitioner’s brief seems to indicate that
she was granted a post-adjudicatory improvement period as part of her acceptance into a family
drug treatment court. “Family drug treatment courts are specialized court dockets within the
existing structure of West Virginia’s court system offering judicial monitoring of intensive
treatment and strict supervision of individuals with substance use disorder involved in a child
abuse and neglect case pursuant to § 49-4-601, et. seq.” W. Va. Code § 62-15B-1(b).


                                                  1
phone indicating an illegal drug exchange. As a result, petitioner’s visits with the children were
stopped and she was ultimately discharged from the FDTC.

        In April of 2022, the circuit court held a dispositional hearing. Petitioner requested a post-
dispositional improvement period and testified to her participation in services since her discharge
from FDTC. Petitioner claimed that she was submitting to drug screens through avenues other than
the day report center. Petitioner denied that she sent the messages on her phone which indicated a
drug deal. The DHHR presented petitioner’s FDTC discharge summary as well as a DHHR report
and requested that the circuit court take judicial notice of the FDTC proceedings.

        Following testimony, the circuit court found that petitioner failed to take steps to correct
the conditions of abuse and neglect. The circuit court further found that, despite the support and
services offered through the FDTC, petitioner, at best, was engaging with persons who were
actively using and dealing drugs and, at worst, engaged in dealing substances while in FDTC.
Indeed, the court found that, in reviewing the text messages indicating an illegal drug exchange
from petitioner’s phone, her allegations that her sister-in-law sent the messages “do[] not make
any sense.” Lastly, the court found that petitioner knew that services were available to her after
she was discharged from FDTC yet failed to comply with drug screening, leaving the court unable
to evaluate whether she was sober as claimed. Accordingly, the circuit court terminated petitioner’s
parental rights upon finding that there was no reasonable likelihood that petitioner could correct
the conditions of abuse and neglect in the near future and that termination was necessary for the
children’s welfare. Petitioner appeals the circuit court’s April 21, 2022, dispositional order. 4

        On appeal from a final order in an abuse and neglect proceeding, this Court reviews the
circuit court’s findings of fact for clear error and its conclusions of law de novo. Syl. Pt. 1, In re
Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011). Petitioner argues that the circuit court erred in
denying her motion for a post-dispositional improvement period when she substantially complied
with her post-adjudicatory improvement period and demonstrated a substantial change in
circumstances. Specifically, petitioner argues that she left the children’s father and obtained a
domestic violence protective order against him, participated in successful visits with the children,
consistently attended parenting and adult life skills classes and demonstrated an understanding of
the materials, applied for and was approved to receive housing assistance, and submitted to drug
screens. According to petitioner, these actions constituted a substantial change in circumstances
given that she was not compliant with services at the beginning of the proceedings. Petitioner also
states that she provided an explanation for the messages on her phone, which she claims are
supported by the time stamps and the content of the messages. In sum, petitioner argues that she
was substantially complying with services and simply needed additional time to completely
remedy the conditions of abuse and neglect. We disagree.

        West Virginia Code § 49-4-610(3)(B) requires that, to be granted a post-dispositional
improvement period, a parent must “demonstrate, by clear and convincing evidence, that [she] is
likely to fully participate in the improvement period.” Further, in circumstances where a parent


       4
        The father’s rights were also terminated below. The permanency plan for the children is
adoption in their current foster placement.


                                                  2
was previously granted an improvement period, the parent must prove that “since the initial
improvement period, the [parent] has experienced a substantial change in circumstances” and that
due to the change in circumstances, the parent “is likely to fully participate in the improvement
period.” W. Va. Code § 49-4-610(3)(D). “West Virginia law allows the circuit court discretion in
deciding whether to grant a parent an improvement period.” In re M.M., 236 W. Va. 108, 115, 778
S.E.2d 338, 345 (2015).

        Here, petitioner fails to demonstrate that the circuit court erred in denying her motion for
a post-dispositional improvement period. While petitioner is correct that she complied with some
aspects of her post-adjudicatory improvement period, the record establishes that petitioner was
involved in a drug sale, was discharged from FDTC, and was suspended from visits with the
children as a result. Moreover, following her discharge from FDTC, petitioner failed to
satisfactorily comply with drug screens. Although ordered to submit to two drug screens per week
through the local day report center, petitioner submitted to only two or three screens per month,
often through unapproved companies. To the extent petitioner argues that her coming into
compliance with services equated a substantial change in circumstances, the circuit court found
that “doing what she is supposed to be doing is not a change in circumstances.” Furthermore, while
petitioner claims that she did not send the messages regarding a drug sale, the circuit court
reviewed the messages and assessed petitioner’s credibility during her testimony. We decline to
disturb any credibility determinations. Michael D.C. v. Wanda L.C., 201 W. Va. 381, 388, 497
S.E.2d 531, 538 (1997) (“A reviewing court cannot assess witness credibility through a record.
The trier of fact is uniquely situated to make such determinations and this Court is not in a position
to, and will not, second guess such determinations.”). In sum, we find that the circuit court did not
abuse its discretion in denying petitioner an improvement period given that she was discharged
from FDTC, failed to comply with drug screens, and was involved in the sale of drugs.

        We further note that the circuit court made the findings required by West Virginia Code §
49-4-604(c)(6) to terminate parental rights, which petitioner does not contest. As such, we find no
error in the termination of petitioner’s parental rights.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its April
21, 2022, order is hereby affirmed.


                                                                                           Affirmed.

ISSUED: October 26, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn

                                                  3